Name: 96/299/EC: Commission Decision of 17 April 1996 on the eligibility of expenditure to be incurred by certain Member States in 1996 for the purpose of introducing monitoring and control systems applicable to the common fisheries policy
 Type: Decision_ENTSCHEID
 Subject Matter: fisheries;  EU finance
 Date Published: 1996-05-08

 Avis juridique important|31996D029996/299/EC: Commission Decision of 17 April 1996 on the eligibility of expenditure to be incurred by certain Member States in 1996 for the purpose of introducing monitoring and control systems applicable to the common fisheries policy Official Journal L 114 , 08/05/1996 P. 0035 - 0038COMMISSION DECISION of 17 April 1996 on the eligibility of expenditure to be incurred by certain Member States in 1996 for the purpose of introducing monitoring and control systems applicable to the common fisheries policy (96/299/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Decision 95/527/EC of 8 December 1995 on a Community financial contribution towards certain expenditure incurred by the Member States in implementing the monitoring and control systems applicable to the common fisheries policy (1), and in particular Article 6 thereof,Whereas the Commission has received five-year programmes from Belgium, Denmark, Germany, Greece, Spain, France, Ireland, Italy, Netherlands, Portugal, Finland, Sweden and the United Kingdom that describe the controls they intend to operate between 1 January 1996 and 31 December 2000;Whereas these Member States have sent the Commission applications for a financial contribution in respect of the expenditure referred to in Article 2 of Decision 95/527/EC and planned for 1996;Whereas some applications relate to investment expenditure for the purchase or modernization of vessels, aircraft, land vehicles, systems to locate and record fishing activities and systems to record, manage and transmit data on the controls, including computer applications and software;Whereas some applications also relate to expenditure for trying out or introducing new technology to improve the monitoring of fishing activity and related activities which can accordingly qualify for a higher rate of Community contribution pursuant to the second subparagraph of Article 3 (2) of Decision 95/527/EC;Whereas, pursuant to Article 3 (3) of Decision 95/527/EC, Ireland should qualify for a higher rate of Community contribution for certain operating and investment expenditure with a view to undertaking the necessary checks to ensure compliance with the scheme to manage the fishing effort;Whereas this expenditure will help to mobilize monitoring for the proper application of the common fisheries policy;Whereas the measures provided for in this Decision are in accordance with the opinion of the Management Committee for Fisheries and Aquaculture,HAS ADOPTED THIS DECISION:Article 1 The planned expenditure for 1996 referred to in Annex I, amounting to ECU 48 769 446, shall be eligible for a financial contribution pursuant to Decision 95/527/EC. The Community contribution shall be 50 % of the eligible expenditure.Article 2 The planned expenditure for 1996 in respect of the activities and projects listed in Article 3 (2) of Decision 95/527/EC and referred to in Annex II, amounting to ECU 300 070, shall be eligible for a financial contribution pursuant to Decision 95/527/EC. The Community contribution shall be 100 % of the eligible expenditure.Article 3 Investment expenditure incurred in Ireland in 1996 amounting to ECU 3 563 971 and running costs amounting to ECU 2 457 911 shall be eligible for a financial contribution pursuant to Article 3 (3) of Decision 95/527/EC. The Community financial contribution shall be 65 % in the case of the admissible investments and 100 % in the case of the running costs referred to in this paragraph.Article 4 1. The ecu exchange rate in force in February 1996 shall be used to calculate the eligible amounts under this Decision.2. The ecu exchange rate to be applied for reimbursing expenditure and for paying advances shall be that in force in the month during which the payment order is effected.Article 5 This Decision is addressed to the Kingdom of Belgium, the Kingdom of Denmark, the Federal Republic of Germany, the Hellenic Republic, the Kingdom of Spain, the French Republic, Ireland, the Italian Republic, the Kingdom of the Netherlands, the Portuguese Republic, the Republic of Finland, the Kingdom of Sweden and the United Kingdom of Great Britain and Northern Ireland.Done at Brussels, 17 April 1996.For the CommissionEmma BONINOMember of the Commission(1) OJ No L 301, 14. 12. 1995, p. 30.OJ No L 302, 15. 12. 1995, p. 45 (corrigendum).ANEXO I / BILAG I / ANHANG I / Ã Ã Ã Ã Ã Ã Ã Ã Ã  Ã  / ANNEX I / ANNEXE I / ALLEGATO I / BIJLAGE I / ANEXO I / LIITE I / BILAGA I >TABLE>ANEXO II / BILAG II / ANHANG II / Ã Ã Ã Ã Ã Ã Ã Ã Ã  Ã Ã  / ANNEX II / ANNEXE II / ALLEGATO II / BIJLAGE II / ANEXO II / LIITE II / BILAGA II >TABLE>